Title: From George Washington to James McHenry, 22 July 1796
From: Washington, George
To: McHenry, James


        
          Sir,
          Mount Vernon 22d July 1796
        
        Your letter of the 18th instant with its enclosures, came to hand by the last Mail. Such of the latter, as are original, I herewith return to your Office.
        It would appear from the extract of Mr Habersham’s letter, that the Treaty (or rather meeting) between the Georgians and Creek Indians, has terminated unfavourably; and will tend, it is to be feared, to hostilities. A favorable result could not have been predicted from the Speech of the Georgia Commissioners, at their commencement of the business with the Indian Chiefs; and it having ended without a Cession of Land, I shall be agreeably disappointed if there are not other means, soon used, to get possession of them.
        By the letters from General Wilkinson and Captn Bruff, I expect the Western Posts will soon be in our possession; and I hope proper measures will be adopted to keep the Garrisons well supplied with Provisions and Military Stores.
        
          Go: Washington
        
      